--------------------------------------------------------------------------------


Exhibit 10.65(a)


STOCK PURCHASE AND REDEMPTION AGREEMENT

     THIS STOCK PURCHASE AND REDEMPTION AGREEMENT (the “Agreement”) is entered
into effective _______________, 2002, by and between NEXTEL PARTNERS, INC., a
Delaware corporation with its principal office located at 4500 Carillon Point,
Kirkland, Washington 98033 (the “Purchaser”), *** and ***, each a resident of
Hidalgo County, Texas (collectively, the “Sellers”), and MOBILE RELAYS, INC., a
Texas corporation with its principal office located at 515 S. 12th Street,
McAllen, Texas 78501 (the “Company”). (The Purchaser, the Sellers and the
Company are referred to herein collectively as the “Parties.” References herein
to “Sellers” shall be construed to refer to the Sellers collectively and, where
the context allows, to each of them individually.)


RECITALS

     WHEREAS, Sellers are the beneficial and record owners of one hundred
percent of the issued and outstanding shares of the Company’s voting common
stock, par value ten dollars ($10.00) per share (the “Shares”), having the
respective interests in the Company as are listed on Schedule 1.1 hereto;

     WHEREAS, the Company, among its various assets, owns Federal Communications
Commission (“FCC” or “Commission”) licenses (the “Licenses”) for the 800 MHz
Specialized Mobile Radio (SMR) stations listed on Schedule 1.2a hereto (the
“Stations”), which authorize operations on a total of *** discrete 800 MHz
channels situated in what is commonly referred to as the Texas Lower Rio Grande
Valley and *** discrete 800 MHz channels in Corpus Christi, Texas (collectively,
the “Channels”), on which Channels the Company operates one or more SMR systems
(collectively, the “System”) providing services to its existing customers on the
System (the “Customers”);

     WHEREAS, the Purchaser desires to acquire ownership and control over the
Licenses for the Stations without acquiring other assets or the ongoing business
of the Company and to facilitate this the Parties desire that the Purchaser
shall acquire the Company, the Company shall retain the Licenses for the
Stations, including all Channels authorized thereunder, and the Sellers shall
acquire ownership of the other assets making up the System together with the
ongoing business of the Company; and

     WHEREAS, the Parties desire to complete the transaction by means of a stock
purchase by Purchaser of ninety five percent (95%) of the Shares, followed by
the immediate redemption by the Company of the remaining five percent (5%) of
the Shares in exchange for all assets of the Company other than the Licenses and
corporate records.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

*** Confidential Treatment has been requested for redacted portions of this
exhibit; redacted portion has been filed separately with the Commission.


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     1. AGREEMENT TO SELL AND PURCHASE STOCK


       1.1 Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined) the Sellers shall sell, transfer and deliver to
the Purchaser and the Purchaser shall purchase from the Sellers ninety-five
percent (95%) of the Shares (the “Purchase Shares”), computed on a pro rata
basis in accordance with each of the Sellers’ respective holdings as set forth
on Schedule 1.1, for an aggregate purchase price of Thirty-One Million
Forty-Five Thousand Dollars ($31,045,000) by wire transfer or other payment of
immediately available funds (the “Purchase Price”) to be paid as set forth in
Section 2 below (this phase of the transaction is referred to herein as the
“Stock Purchase”).


       1.2 Redemption. Immediately upon closing of the Stock Purchase, the
Company shall redeem the balance of the Shares owned by Sellers (the “Redemption
Shares”) in return for a distribution of all of the Company’s assets at the time
of the Stock Purchase Closing (including all equipment, facilities, tower
leases, and other assets) except for the Stations and all Channels authorized
under the Licenses listed on Schedule 1.2a, and Corporate Records, as defined in
Section 2 below (this phase of the transaction is referred to herein as the
“Redemption”). The Company’s assets to be distributed to the Sellers pursuant to
the Redemption are listed on Schedule 1.2b (the “Distribution Assets”).


     2. CLOSING, DELIVERY AND PAYMENT


       2.1 Closing Date. The closing of the Stock Purchase and of the Redemption
hereunder (the “Closing”) will take place upon satisfaction of all conditions
for closing specified herein on the earlier of (a) the tenth (10th) calendar day
following the date on which the FCC’s consent to the transfer by the Sellers to
the Purchaser of the Shares (the “FCC Consent”) becomes a Final Order as defined
below, or (b), if receipt of a Final Order is waived by Purchaser, on the date
specified by Purchaser in a written notice to Sellers which shall be no earlier
than the fifth (5th) business day following the date on which the FCC Consent is
granted (the “Closing Date”). “Final Order” is defined to mean forty-five (45)
days shall have elapsed from the date of FCC public Notice of grant without any
filing of any adverse request, petition or appeal by any third party or by the
FCC on its own motion with respect to the Applications, or any resubmission of
any such Applications, or, if challenged, such FCC consent shall have been
reaffirmed or upheld and the applicable period for seeking further
administrative or judicial review shall have expired without the filing of any
action, petition or request for further review. The Parties shall use their best
efforts to facilitate completing the Closing as quickly as possible and no later
than ***; if Closing cannot occur by that date due to FCC delays in granting
consent to the Applications, the Parties may by mutual consent extend the
Closing Date, otherwise the Agreement shall terminate on ***.


       Any third party consents or other documentary information requested by
Purchaser to be provided by Sellers to Purchaser at or before Closing shall be
requested from Sellers no later than twenty (20) days prior to the Closing (the
“Twenty Day Rule”) and any third party consents or other documentary information
requested by Purchaser after that date shall not required for closing. In order
for the Twenty Day Rule to apply to Purchaser, Sellers must have previously
provided Purchaser with the names and addresses of any third parties for which
consent is required, or other documentary information that is necessary to
consummate the Closing, which includes, but is not limited to: (i) names and
addresses of known lien holders; and (ii) names and addresses of state agencies
from which good standing certificates are required by Purchaser.


*** Confidential Treatment Requested

2


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       2.2 Transition of Customers and Management Agreement. At the Closing, the
Company, the Purchaser and the Sellers shall enter into a management agreement
in the form set forth at Exhibit A hereto (the “Management Agreement”) allowing
the Sellers, or an entity designated by the Sellers (hereafter, “Manager”) to
continue to operate the Channels to facilitate the transition of the Customers
off of the Channels to alternative channels to be provided by the Sellers, or an
entity designated by the Sellers. The Sellers/Manager shall commence
transitioning Customers off of the Channels upon the next business day following
the Closing (the “Customer Transition”). The Sellers/Manager shall have up to
*** calendar days from the next business day following the Closing to complete
the Customer Transition, and the Sellers/Manager shall complete the Customer
Transition in accordance with the following channel clearing milestone dates
(the “Milestones”): (i) First Milestone: *** calendar days from the next
business day following the Closing; (ii) Second Milestone: *** calendar days
from the next business day following the Closing; and (iii) Third Milestone: ***
calendar days from the next business day following the Closing. For each such
Milestone, Schedule 2.3 hereto establishes on a channel-by-channel basis the
portion of the Channels that is to be cleared of Customers by the
Sellers/Manager on a system-wide basis and released from the Management
Agreement no later than the date of such Milestone. As a Management Fee under
the Management Agreement, and as payment for Manager’s work on behalf of Sellers
in clearing the Customers from the Channels, Manager shall *** (the “Management
Payment”). The Management Payment for each calendar month shall be due and
payable to the Purchaser on the date of the next following Milestone for
clearing of Channels, and for each such period during which ***.


       2.3 Payment of Purchase Price. The payment of the Purchase Price shall be
made by the Purchaser as follows:


       (a) Initial Payment: The sum of *** (“Initial Payment”) shall be paid to
the Sellers on a pro rata per share basis in accordance with the holdings listed
on Schedule 1.1 within ten calendar days of entering into the Agreement and the
filing of the Applications. The Initial Payment shall be credited to the
Purchase Price for the Purchase Shares. If the Closing shall not occur under
this Agreement as the result of a material breach of this Agreement by
Purchaser, then the Sellers shall *** and the Purchaser shall not have any
further recourse thereto. If the Closing shall not occur under this Agreement
for any other reason except as the result of a material breach by either Seller,
then (i) the Sellers shall instead retain on a pro rata share basis any and all
interest that the Sellers earned on the Initial Payment plus the sum of *** and
(ii) the Sellers shall refund the balance of the Initial Payment to the
Purchaser.


       (b) Closing Payment: The sum of *** (“Closing Payment”) of the Purchase
Price shall be paid to the Sellers on a pro rata per share basis at Closing in
accordance with their holdings as listed on Schedule 1.1.


*** Confidential Treatment Requested

3


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       (c) Escrow Funds: The Parties shall enter an escrow agreement in the form
attached as Exhibit B hereto and the sum of *** representing the balance of the
Purchase Price shall be paid by the Purchaser into an escrow account (“Escrow
Funds”) at Closing for the benefit of the Sellers and thereafter Purchaser shall
have no claim thereto. The Escrow Funds shall be held and administered by an
escrow agent selected by the Sellers, with the approval of the Purchaser, not to
be unreasonably withheld (the “Escrow Agent”). All interest earned on the Escrow
Funds shall belong to the Sellers. The Escrow Funds shall be released by the
Escrow Agent to the Sellers incrementally on a per channel pro rata basis (in
accordance with their respective holdings set forth in Schedule 1.1) as each of
the Channels becomes available to the Purchaser, as follows:


       (i) the Sellers shall clear the Channels of Customers in accordance with
the timetable and schedule set forth in Schedule 2.3; and as each Channel is
cleared of Customers by Sellers, the Sellers shall provide notice to the
Purchaser and Escrow Agent in writing that such Channel has been cleared and
released under the Management Agreement; for this purpose, a channel shall be
considered cleared when it is cleared by the Sellers on a system-wide basis and
released at all locations under the Management Agreement;


       (ii) the Purchaser shall have five (5) business days from the date such
notice shall be deemed to have been given or delivered to confirm through
monitoring that such Channel has been cleared;


       (iii) the Escrow Agent shall release the pro rata payment with respect to
such Channel to the Sellers within ten (10) business days from the date such
notice shall be deemed to have been given or delivered to the Purchaser and the
Escrow Agent unless prior to the expiration of such period of ten (10) business
days the Escrow Agent shall receive written notice from Purchaser of Purchaser’s
objection to such release based on Sellers’ failure to clear such Channel, after
which such proposed release will only be made in accordance with the written
instructions of both the Sellers and the Purchaser; and


       (iv) upon receipt of the funds with respect to such Channel from the
Escrow Agent, the Sellers shall execute and provide to the Purchaser written
acknowledgment of receipt of payment with respect to such Channel.


  Notwithstanding the foregoing, no less than *** of the unreleased escrow funds
existing on *** shall in all events be released by the Escrow Agent to the
Sellers on a basis which is proportionate to their respective interests therein
no later than *** to provide for the payment of income taxes, and to the extent
that such amount is in excess of the amount of payments actually made by the
Escrow Agent to the Sellers with respect to cleared Channels during such time
period pursuant to the above subparagraphs (i) –(iv), then such excess amount
shall be treated as an advance on all such future payments and shall in effect
be paid back by Sellers through the subsequent release of Channels until such
excess amount is made up, prior to the release of any additional amount of the
Escrow Funds.


*** Confidential Treatment Requested

4


--------------------------------------------------------------------------------


Exhibit 10.65(a)


  Also notwithstanding the foregoing, the Escrow Agent shall in all events
release all of the unreleased Escrow Funds to the Sellers on a basis which is
proportionate to their respective interests therein no later than *** calendar
days from the next business day following the Closing, after which the Escrow
Agreement shall terminate.


       2.4 Delivery of Shares and Corporate Records. The Sellers shall execute
and deliver to the Purchaser at Closing (i) one or more certificates
representing the Purchase Shares, endorsed in blank, and (ii) an Irrevocable
Stock Power in favor of the Purchaser in the form attached hereto as Exhibit C
and made a part of this Agreement, directing the transfer described herein to be
made on the Company’s books and records. The Sellers shall deliver to the
Purchaser at Closing all Corporate Records of the Company; Corporate Records
shall be those records listed on Schedule 2.4 hereto.


       2.5 Redemption and Assignment of non-License assets. With regard to the
Redemption, at and immediately upon Closing hereunder, the Sellers shall deliver
to the Company one or more certificates representing the Redemption Shares
endorsed to the Company, and (i) the Sellers (or Sellers’ designee) shall
assume, and agree to satisfy and discharge, the liabilities of the Company by
executing and delivering to the Company the Quitclaim Assignment and
Comprehensive Assumption Agreement in the form attached hereto as Exhibit D and
made a part of this Agreement with respect to all of the Company’s assets (other
than the Licenses for the Stations and the Corporate Records) without any
warranty by the Company as to the title of goods or property conveyed
thereunder; (ii) the Company shall issue a Bill of Sale in favor of Sellers (or
their designee) for all of the Company’s assets other than the Licenses for the
Stations and the Corporate Records; and (iii) the Company shall issue Sellers
(or their designee) special warranty deeds for any real estate owned by the
Company, certificates of title with respect to any vehicles owned by the Company
for which a certificate of title is required in order to transfer title,
assignments of any permits of the Company (other than the Licenses), to the
extent assignable, in form and substance reasonably satisfactory to Seller to
vest effectively in Seller, the Company’s interest in such permits, an
assignment of the Company’s trademarks in recordable form, and assignment of all
of the Company’s contracts related to operation of the System and the ongoing
business of the Company.


       2.6 Valuation of Assets Distributed in Redemption. As soon as practicable
after signing of the Agreement, Sellers shall select and retain an independent
and qualified firm (with approval of Nextel Partners, not to be unreasonably
withheld) to appraise and otherwise value the assets distributed in the
redemption with the understanding that the valuation date shall be the date of
the Redemption. The Sellers and the Purchaser shall rely on such independent
appraisal and valuation for their tax reporting purposes. Purchaser and Sellers
agree not to take any position inconsistent with such allocation for any tax
purpose. The Purchaser and the Sellers agree to prepare their respective
Internal Revenue Service Forms 8594, and all the reports to, and tax returns
filed with, all governmental entities including the Internal Revenue Service,
consistent with such mutually agreed allocation. Each party agrees to timely
file Form 8594 in connection with the transactions contemplated hereby and to
provide the other party with a copy of such Form 8594 within ten (10) days of
the filing of such form. The Sellers shall bear the cost of such appraisal.


*** Confidential Treatment Requested

5


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       2.7 Termination of Subchapter S Election. The Company shall terminate its
Subchapter “S” election one (1) day prior to closing of the Redemption. The
taxable gain resulting from the Redemption shall not flow through to the Sellers
but shall be recognized by the Company as a “C” Corporation and part of the
Purchaser’s consolidated group.


       2.8 Name of the Company. Sellers, or an entity designated by Sellers,
shall retain the right to use the “Mobile Relays” name and its related marks.
The Company shall change its corporate name immediately after the Closing Date.


       2.9 Company Liabilities. Except with regard to the payment of the tax
liability resulting from the Redemption, the Purchaser shall not assume any tax
or other liability of the Company and the Sellers shall ensure that all
liabilities of the Company are paid in full as of the Closing Date. The Sellers
agree to indemnify and hold harmless the Purchaser, its managers, members,
agents, successors and assigns, from and against any and all losses, claims,
damages, liabilities, costs, expenses (including reasonable attorneys’ fees and
all costs and expenses of enforcing this right of indemnification against
Sellers) and penalties, if any, arising out of or based on or with respect to
any tax or other liability of the Company that is not paid in full as of the
Closing Date (except any tax liability of the Company resulting from the
Redemption) or that otherwise relates to operations of the System prior to
Closing. The Purchaser agrees to indemnify and hold harmless the Sellers, their
agents, successors and assigns, from and against any and all losses, claims,
damages, liabilities, costs, expenses (including reasonable attorneys’ fees and
all costs and expenses of enforcing this right of indemnification against the
Purchaser) and penalties, if any, arising out of or based on or with respect to
any tax or other liability of the Company that relates to operations of the
Company after the Closing (except to the extent the same may arise solely as a
result of the operation of the Stations by Manager and or either Seller under
the Management Agreement), or any tax liability of the Company resulting from
the Redemption. The indemnities contained in this Section 2.9 shall survive the
Closing.


     3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COMPANY

     The Sellers and the Company hereby jointly and severally represent and
warrant to the Purchaser as follows:


       3.1 Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas. The Company has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted and as presently proposed to be conducted. The
Company is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.
Except for its limited partnership interest in Mobile Relays Partners, Ltd., the
Company owns no equity securities of any other corporation, limited partnership,
limited liability company or similar entity.


*** Confidential Treatment Requested

6


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       3.2 Capitalization; Voting Rights. The authorized capital stock of the
Company consists of three thousand and fifty (3,050) shares of capital stock,
par value ten dollars ($10.00) per share, all of which is voting common stock,
and of which one hundred shares (100) are issued and outstanding; all issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid and nonassessable, and were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities; and there are no outstanding options, other stocks, rights
(including conversion or preemptive rights and rights of first refusal) or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities. Schedule 1.1 sets forth a complete and correct list of the
authorized and issued capital stock of the Company, including all of the
registered holders of the Company’s stock and their respective holdings.


       3.3 Liabilities. The Company has no material liabilities, contingent or
otherwise, except current liabilities incurred in the ordinary course of
business, other than those set forth in Schedule 3.3 attached hereto. The
Company is current in the filing of all State and Federal tax returns and has
paid all taxes, including all franchise taxes, due prior to the date of this
Agreement.


       3.4 Personnel. The Company has no employees, no employment contracts, no
employment benefit plans and no liabilities or obligations of any kind with
respect to any person now or formerly employed by the Company or retained as an
independent contractor.


       3.5 Compliance with Other Instruments. The Company is not in violation or
default of any term of its Articles of Incorporation or Bylaws, or of any
provision of any mortgage, indenture, agreement, instrument or contract to which
it is party or by which it is bound (including but not limited to the Licenses),
or of any judgment, decree, order, writ or any statute, rule or regulation
applicable to the Company the violation of which would materially and adversely
affect the business, financial condition or operations


       3.6 Litigation. Except as stated in Schedule 3.6, there are no actions,
suits or proceedings by or before any arbitrator, court or governmental
authority pending against or, to the knowledge of the Sellers, threatened
against or affecting the Sellers or the Company or that involve the Shares or
the transaction contemplated hereunder.


       3.7 Ownership of the Shares and Consents. Sellers own beneficially and of
record the Shares, free and clear of all liens, security interests, pledges,
encumbrances, options to purchase, voting trusts and adverse claims or
restrictions of every kind and nature. Sellers have good and marketable title to
the Shares and have the absolute right, power and capacity to sell, assign and
transfer the Purchase Shares to the Purchaser, and the Redemption Shares to the
Company, free and clear of any liens, encumbrances, security interests, pledges,
charges, encumbrances, options to purchase, voting trusts and other adverse
claims or restrictions (other than restrictions imposed generally by state and
federal securities laws with respect to unregistered securities). Seller, ***,
is not married. Seller, ***, is married to ***. *** has consented to those
provisions of this Agreement concerning the disposition of her community
property interest in the Shares of the Company and the completion of the
transactions contemplated hereby subject to the Purchaser’s satisfaction of the
terms and conditions of this Agreement and its binding effect on her community
property interests in the Shares by executing a consent in the form attached
hereto as Exhibit E.


*** Confidential Treatment Requested

7


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       3.8 The Company is the lawful, beneficial and exclusive owner of all of
its assets, free and clear of all liens, security interests, pledges,
encumbrances (other than as reflected on Schedule 3.13), options to purchase,
and adverse claims of restrictions of every kind and nature. The Company has
good and marketable title to its assets and has the absolute right, power and
capacity to sell, assign and transfer the Redemption Assets to the Sellers, free
and clear of any liens, encumbrances (other than as reflected on Schedule 3.13),
security interests, pledges, charges, options to purchase and other adverse
claims or restrictions.


       3.9 Interests in the Licenses. Schedule 1.2a lists all of the Licenses
and any pending applications affecting them. The Company is the lawful,
beneficial and exclusive owner of the Licensed Channels, free and clear of all
liens, security interests, pledges, encumbrances, options to purchase, rights of
first refusal, adverse claims or restrictions of every kind and nature. Since
that date the Company became the owner of the Licenses (and to the best of the
Sellers’ knowledge, prior to that time in the case of any of the Licenses
acquired from a prior licensee), the Licensed Channels are valid and in good
standing with the FCC and the Licenses thereof are in compliance with all
statutes, rules and regulations concerning construction, loading, and spacing of
the License or the facilities associated therewith, and all other federal
statutes, rules, regulations and policies of the FCC applicable to the Sellers,
the Company, the Licenses or the System. The Licensed Channels are not currently
short-spaced by any third party or subject to or operating under any agreement
encumbering any of the Licensed Channels or any FCC waiver of otherwise
applicable rules and regulations other than the so-called “Extended
Implementation Grant” issued to the Company by the FCC on April 22, 1994. The
Licenses are fully constructed and operational as required by FCC regulations.
All information provided by the Sellers and the Company to the Purchaser
concerning the Licenses is true and Complete.


       3.10 Consents. Except for the FCC Consent, no consent of any governmental
authority or of any other person is required for the sale, transfer and delivery
of the Purchase Shares to Purchaser and the delivery of the Redemption Shares to
the Company. Except for appropriate approval from the FCC and the consents from
certain lenders or lessors reflected on Schedule 3.3, no consent of any
governmental authority or of any other person is required for the distribution
of the Redemption Assets to the Sellers.


       3.11 Requisite Power and Authority; Binding Obligation. The Sellers have
the requisite power and authority to enter into this Agreement and each of them
is doing so of his or her own free will. Upon its execution and delivery, this
Agreement will constitute the valid and binding obligation of each of the
Sellers, enforceable in accordance with its terms. All corporate action on the
part of the Company for the authorization of this Agreement and the performance
of all obligations of the Company hereunder have been taken or will be taken
prior to the Closing. Upon its execution and delivery by the Company, this
Agreement will constitute the valid and binding obligation of the Company,
enforceable in accordance with its terms.


*** Confidential Treatment Requested

8


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       3.12 No Conflict. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate any statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Sellers or the Company or any of their respective assets are
subject; or (b) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice other than notice
to the FCC under, any agreement, contract, lease, license, instrument, or other
arrangement to which the Sellers or the Company are a party or by which they (or
any of them) are bound or to which any of their respective assets are subject
except for certain of the notes and/or lease agreements reflected on
Schedule 3.3.


       3.13 No Encumbrances. There are no liens, security interests, pledges,
charges, encumbrances, options or other interests granted against the Shares,
the Licenses or the assets of the Company (other than as reflected on
Schedule 3.13), or the proceeds thereof. Upon the sale, transfer and delivery of
the Purchase Shares to Purchaser, Purchaser will own the Purchase Shares free
and clear of all liens, security interests, pledges, charges, encumbrances,
options to purchase, voting trusts, and adverse claims or restrictions of any
kind and nature. Upon the sale, transfer and delivery of the Redemption Shares
to the Company, the Company will own the Redemption Shares free and clear of all
liens, security interests, pledges, charges, encumbrances, options to purchase,
voting trusts, and adverse claims or restrictions of any kind and nature. Upon
the sale, transfer and delivery of the Redemption Assets to the Sellers, the
Sellers will own the Redemption Assets free and clear of all liens, security
interests, pledges, charges, encumbrances, options to purchase, adverse claims
or restrictions of any kind and nature (other than as reflected on
Schedule 3.13).


       3.14 Environmental Matters.To the best of the Sellers’ and the Company’s
knowledge, the Company has not unlawfully disposed of any hazardous waste or
hazardous substance in a manner which has caused, or is reasonably likely to
cause, the Purchaser to incur a material liability under applicable law in
connection therewith. To the best of the Sellers’ knowledge, the Company has
complied in all material respects with all federal, state and local
environmental laws, rules and regulations applicable to its operations.


     4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     The Purchaser hereby represents and warrants to the Sellers as follows:


       4.1 Requisite Power and Authority; Binding Obligation. All corporate
action on the part of the Purchaser, its manager and members necessary for the
authorization of this Agreement, the performance of all obligations of the
Purchaser hereunder and the purchase of the Shares pursuant hereto have been
taken or will be taken prior to the Closing. Upon its execution and delivery,
this Agreement will constitute the valid and binding obligation of Purchaser,
enforceable in accordance with its terms.


       4.2 Organization, Good Standing and Qualifications. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Purchaser has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted and as presently proposed to be conducted. The
Purchaser is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) make such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Purchaser.


*** Confidential Treatment Requested

9


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       4.3 Purchase Shares. The Purchaser acknowledges that the Purchase Shares
have not been registered under the Securities Act of 1933, as amended, and are
being acquired for the Purchaser’s own account for investment and not with a
view to the distribution thereof. The Purchaser has been given the opportunity
to ask questions of, and receive answers from, the officers of the Company
concerning the terms of the transactions contemplated by this Agreement and the
affairs and the business and financial condition of the Company.


     5. CONDITIONS TO CLOSING


       5.1 Conditions to Purchaser’s Obligation. The Purchaser’s obligation to
purchase the Purchase Shares at the Closing is subject to the satisfaction (or
waiver in the Purchaser’s sole discretion), at or prior to the Closing, of the
following conditions:


       (a) Representations and Warranties True. The representations and
warranties made by the Sellers in Section 3 shall be true and correct as of the
Closing Date with the same force and effect as if they had been made on the
Closing Date.


       (b) Consents, Permits, and Waivers. The FCC Consent and Final Order and
all other consents, permits and waivers necessary or appropriate for the sale,
transfer and delivery of the Purchase Shares including but not limited to the
Final Order shall have been obtained.


       (c) Deliveries. The Sellers shall have delivered to the Purchaser and to
the Company the certificates, the irrevocable stock power, the Corporate Records
and the other documents and agreements described in Section 2 above.


       (d) Resignations. The Sellers shall have caused all individuals
associated or affiliated with the Company to resign from their positions with
the Company (whether as officers, directors, trustees, registered agent,
signatories or any other position whatsoever) without further liability to the
Company.


       (e) Performance of Obligations. The Sellers shall have performed and
complied with all other obligations and conditions herein required to be
performed or observed by it on or prior to the Closing Date.


       (f) Validity of the Licenses. The Licenses shall remain valid and in
effect without challenge from the FCC or any other party, other than
modifications proposed by the FCC in response to the so-called “White Paper”
submitted by the Purchaser to the FCC requesting that the FCC require certain
800 MHz incumbent licensees to “relocate” to 900 MHz spectrum.


*** Confidential Treatment Requested

10


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       (g) Consents. The Company and/or the Sellers shall have obtained and
delivered to the Purchaser the Spousal Consent set forth at Exhibit E hereto,
and such third-party consents as may be requested by the Purchaser (in
accordance with the Twenty Day Rule).


       5.2 Conditions to Sellers’ Obligation. The Sellers’ obligation to sell,
transfer and deliver the Purchase Shares at the Closing is subject to the
satisfaction (or waiver in Sellers’ joint discretion), at or prior to the
Closing, of the following conditions:


       (a) Representations and Warranties True. The representations and
warranties made by Purchaser in Section 4 hereof shall be true and correct as of
the Closing Date with the same force and effect as if they had been made on the
Closing Date.


       (b) Deliveries. The Purchaser shall have delivered to the Sellers and the
Escrow Agent the Purchase Price and the other documents and agreements described
in Section 2 above.


       (c) Consents. The FCC Consent to the transfer of the Licenses as
contemplated herein shall have been granted and have become a Final Order.


       (d) Performance of Obligations. The Purchaser shall have performed and
complied with all other agreements and conditions herein required to be
performed or observed by it on or prior to the Closing Date.


     6. OTHER COVENANTS


       6.1 Filing of FCC Applications. Within three (3) business days of signing
of this Agreement, the Parties shall take all necessary steps to file with the
FCC all requisite applications for transfer of control of the Licenses
identified on Schedule 1.2a (the “Applications”) to the Purchaser. Purchaser
shall be responsible for supervising preparation and submission of the
Applications, and the Sellers and the Company shall cooperate with the Purchaser
in all reasonable respects to accomplish this task. Upon filing of the
Applications and thereafter, the Parties shall take all reasonable steps to
obtain FCC consent to the Applications.


       6.2 Indemnification Obligation of Sellers. Sellers agree to indemnify and
hold harmless the Purchaser, its managers, members, agents, successors and
assigns, from and against any and all losses, claims, damages, liabilities,
costs, expenses (including reasonable attorneys’ fees and all costs and expenses
of enforcing this right of indemnification against Sellers) and penalties, if
any, arising out of or based on or with respect to the breach of any
representation or warranty made by Sellers in this Agreement or the operation of
the business of the Company, including the operation of the System, prior to
Closing. The indemnities contained in this Section 6.2 shall survive the Closing
(i) for a period equal to twenty-four months, with respect to the breach of any
representation or warranty made by Sellers in this Agreement (other than any
representation or warranty made by Sellers in Section 3.3 regarding State and
Federal tax returns and related tax payments), and (ii) until the expiration of
the applicable statute of limitations with respect to the operation of the
business of the Company, including the operation of the System, prior to Closing
or with respect to the breach of any representation or warranty made by Sellers
in Section 3.3 regarding State and Federal tax returns and related tax payments.


*** Confidential Treatment Requested

11


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       6.3 Indemnification Obligations of Purchaser. Purchaser agrees to
indemnify and hold harmless each of the Sellers, their respective agents,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and all costs
and expenses of enforcing this right of indemnification against Purchaser) and
penalties, if any, arising out of or based on or with respect to the breach of
any representation or warranty made by Purchaser in this Agreement or the
operation of the business of the Company, including the operation of the System,
after Closing. The indemnities contained in this Section 6.3 shall survive the
Closing (i) for a period equal to twenty-four months, with respect to the breach
of any representation or warranty made by the Purchaser in this Agreement and
(ii) until the expiration of the applicable statute of limitations, with respect
to the operation of the business of the Company, including the operation of the
System, after the Closing.


       6.4 Indemnification Limitations. Notwithstanding the provisions of
Section 6.2 and Section 6.3 to the contrary, (i) neither of the Sellers shall be
required to indemnify the Purchaser, and the Purchaser shall not be required to
indemnify the Sellers, from any Adverse Consequences (as hereinafter defined)
pursuant to Section 6.2 or Section 6.3 until the respective indemnified party
has suffered Adverse Consequences in excess of a *** aggregate threshold (at
which point the indemnifying party will be obligated to indemnify the
indemnified party from and against all such Adverse Consequences in excess of
***); (ii) the aggregate liability of the Sellers to the Purchaser pursuant to
Section 6.2 for breach of any representation or warranty in Article 3 (other
than the representations and warranties set forth in Sections 3.2, 3.3, 3.7 and
3.9) shall be limited to ***; and the aggregate liability of the Purchaser to
the Sellers for breach of any representation and warranty in Article 4 shall be
limited to ***; (iii) the liability of each Seller to the Purchaser shall be
limited to 50% of the liability of the Seller required to be indemnified
hereunder; and (iv) in no event shall any recovery under this Agreement include
the loss of anticipated profits, cost of money, loss of use of revenue, or any
special, incidental or consequential losses or damages of any nature arising at
any time or from any cause whatsoever, including lost profits or revenue, lost
savings, diminution in value, loss of managerial time, business interruption or
other lost opportunity. For purposes of this Agreement, “Adverse Consequences”
means all actions, suits, proceedings, hearings, investigations, charges,
complaints, claims, demands, injunctions, judgments, orders, decrees, rulings,
damages, dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, liens, losses, expenses, and fees, including court costs and
attorneys’ fees and expenses.


       6.5 *** If the transactions contemplated herein are not consummated, all
information in written or printed or other tangible form (whether copies or
originals) received by Purchaser from the Company or the Sellers shall be
returned to the Company and/or the Sellers, as the case may be, and all
documents, memoranda, notes and other writings whatsoever prepared by the
Purchaser or its representatives based on such information shall be destroyed.


       6.6 No Shop; Confidentiality. Upon the execution of this Agreement the
Parties, upon behalf of themselves, their officers and agents, shall not,
directly or indirectly, through any representative or otherwise, solicit or
entertain offers from, negotiate with or in any manner encourage, discuss,
accept or consider any proposal of any other person relating to the transactions
covered by this Agreement. The Sellers and the Company agree to promptly inform
the Purchaser of any such offers or solicitations and the terms thereof. The
terms of this Agreement and any information about the Parties’ respective
business shall be kept confidential by the other Parties and their respective
agents, which confidentiality shall survive the Closing or termination of this
Agreement for a period of two (2) years. The Parties shall jointly approve the
terms and language of a press release and public announcement to be made by the
Purchaser, with the Sellers’ cooperation and approval not to be unreasonably
withheld. Notwithstanding the foregoing, the Parties may make disclosures as
required by law and to employees, shareholders, agents, attorneys and
accountants as may be required to perform obligations hereunder, provided that
all Parties shall cause all agents to honor the provisions of this section.


*** Confidential Treatment Requested

12


--------------------------------------------------------------------------------



       6.7 No Cancellation of Licenses. Purchaser agrees to not cancel the
Licenses prior to the expiration of ten (10) calendar days following the full
and complete release of the Escrow Funds by the Escrow Agent to the Sellers.


     7. MISCELLANEOUS


       7.1 Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Texas, without reference to the conflicts of laws
provisions thereof.


       7.2 Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the Purchaser and the
Closing of the transaction contemplated hereby.


       7.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights or obligations
under this Agreement may be assigned by either party without the prior written
consent of the other party. The Purchaser shall have the right to assign this
Agreement to an affiliated entity upon written notice from the Purchaser to the
Sellers and the Company, but no such assignment will relieve the Purchaser from
the obligation to pay the Purchase Price. Any written notice from the Purchaser
to the Sellers and the Company pursuant to the preceding sentence shall also
include the name, physical address, mailing address, telephone number and
facsimile number of the affiliated entity along with the name or names of the
relevant contact person or persons. Subject to the foregoing, the provisions of
this Agreement shall inure to the benefit of, and be binding on, the successors
and assigns of the parties and shall inure to the benefit of and be enforceable
by each person who shall be a holder of the Shares from time to time.


       7.4 Further Assurances and Cooperation. Sellers and Purchaser shall each
make, execute and deliver such additional documents, certificates or instruments
or take such additional action as the other may reasonably request in order to
effectuate the purposes of this Agreement.


*** Confidential Treatment Requested

13


--------------------------------------------------------------------------------



       7.5 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


       7.6 Amendment. This Agreement may be amended or modified only by a
written instrument signed by the parties.


       7.7 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, on any breach,
default or noncompliance by the other party under this Agreement shall impair
any such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
either party’s part of any breach, default or noncompliance under this Agreement
or any waiver on such party’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.


       7.8 Notices. Any notice, approval, request, authorization, direction or
other communication under this Agreement shall be given in writing and shall be
deemed to have been delivered and given for all purposes (a) on the delivery
date if delivered personally to the party to whom the same is directed; (b) on
the date received if sent by facsimile or express courier provided such receipt
occurs prior to 5:00 p.m. EST on a business day (otherwise, on the next
succeeding business day); or (c) three (3) business days after the mailing date,
whether or not actually received, if sent by registered or certified mail,
return receipt requested, postage and charges prepaid, addressed to the parties
at the addresses set forth in the Preamble or at such other address as the
Sellers or Purchaser may designate by ten (10) days’ advance written notice to
the other party.


       Notices hereunder shall be delivered in writing as follows:


       For Purchaser:


  Nextel Partners, Inc.
10120 West 76th Street
Eden Prairie, MN 55344
Attn: David M. Thaler
Telephone: 952-238-2500
Facsimile: 952-238-2509


       With a copy to:


  Catalano & Plache, PLLC
3221 M Street, NW
Washington, DC 20007
Attn: Matthew Plache
Telephone: 202-338-3200
Facsimile: 202-338-1700


*** Confidential Treatment Requested

14


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       For Sellers:


  ***
***
c/o Mobile Relays, Inc.
Post Office Box 1808
McAllen, Texas 78505-1808


       With a copy to:


  Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street
Suite 1400
Houston, Texas 77002
Attn: Lawrence M. Bass
Telephone: 713-658-1818
Facsimile: 713-658-2553


       7.9 Expenses. Each party shall pay all costs and expenses it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement. Purchaser shall pay any filing fees required by the FCC.


       7.10 Attorneys’ Fees. In the event that any dispute between the parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.


       7.11 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.


       7.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


       7.13 Broker’s Fees. Each party hereto represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party is or will be entitled to any broker’s or finder’s
fee or any other commission directly or indirectly in connection with the
transaction contemplated by this Agreement. Each party further agrees to
indemnify the other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.13 being untrue.


       7.14 Entire Agreement. This Agreement and the Schedules and Exhibits and
any other documents delivered pursuant to this Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subject matter of this Agreement, and neither party shall be liable or bound to
the other party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein and therein.


*** Confidential Treatment Requested

15


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       7.15 Specific Performance. Sellers and the Company acknowledge that the
Shares and the Licenses are unique and the loss to the Purchaser due to Seller’s
failure to perform this Agreement could not be easily measured with damages. The
Purchaser shall be entitled to specifically enforce this Agreement in a court of
equity without proof of specific monetary damages, but without waiving any right
thereto, in the event of breach of this Agreement by the Sellers or the Company


*** Confidential Treatment Requested

16


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective on the date set forth in the first paragraph hereof.


SELLERS:


——————————————
***

——————————————
***



PURCHASER:

NEXTEL PARTNERS, INC.

By:
——————————————
      Name: David M. Thaler
      Title: VP Business Operations



COMPANY:

MOBILE RELAYS, INC.

By:
——————————————
      Name: ***
      Title: President


*** Confidential Treatment Requested

17


--------------------------------------------------------------------------------


Exhibit 10.65(a)

Schedules


Schedule 1.1:   Sellers’ Holdings in the Company Schedule 1.2a:   List of the
Company’s FCC Licenses for 800 MHz Specialized Mobile Radio (SMR) Stations (and
pending applications affecting them) Schedule 1.2b:   List of Distribution
Assets Schedule 2.3:   Timetable for Clearing Customers from the Channels
Schedule 2.4.   Corporate Records Schedule 3.3:   Liabilities of the Company
Schedule 3.6:   Litigation Schedule 3.13:   Encumbrances


Exhibits


Exhibit A:   Management Agreement Exhibit B:   Escrow Agreement Exhibit C:  
Irrevocable Stock Power Exhibit D:   Quitclaim Assignment and Comprehensive
Assumption Agreement Exhibit E:   Spousal Consent


*** Confidential Treatment Requested

18


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 1.1
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


SELLERS’ HOLDINGS IN THE COMPANY

*** 50 shares of common stock in Mobile Relays, Inc. (par value of $10.00 per
share)


*** 50 shares of common stock in Mobile Relays, Inc. (par value of $10.00 per
share)


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 1.2A
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


LIST OF THE COMPANY’S FCC LICENSES FOR
800 MHZ SPECIALIZED MOBILE RADIO (SMR) STATIONS


Licensee Name

--------------------------------------------------------------------------------

Call Sign

--------------------------------------------------------------------------------


Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
Mobile Relays
KNDB895
KNHJ362
KNHK784
WNCE208
WNCE212
WNPQ826
WPCE860
WPES525
WPEU433
WPEU437
WPEU441
WPEU445
WPEU449
WPEU453
WPIX668
WPTJ589
WPBE385


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 1.2B
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


LIST OF DISTRIBUTION ASSETS

     Any and all assets of Mobile Relays, Inc. other than the licenses listed on
Schedule 1.2a and the corporate records defined in Section 2 of the Agreement.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 2.3
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


TIMETABLE FOR CLEARING CUSTOMERS FROM THE CHANNELS


A. First Milestone Date: By the end of the *** day from the next business day
following the Closing Date, the following *** Mobile Relays channels shall be
cleared:

***


B. Second Milestone Date: By the end of the *** day from the next business day
following the Closing Date, the following *** channels shall be cleared:

***


C. Third Milestone Date: At the end of the *** day from the next business day
following the Closing Date, the following *** Mobile Relays channels and the ***
Commercial Digital channels shall be cleared:


  Mobile Relays Channels***


  Commercial Digital Channels: ***


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 2.4
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


CORPORATE RECORDS


1. Corporate Minute Book of Mobile Relays, Inc.


2. Stock Transfer Records of Mobile Relays, Inc.


3. Texas Corporation Franchise Tax Reports for Mobile Relays, Inc. for the
report years 1999, 2000 and 2001


4. U.S. Corporation Income Tax Returns (Forms 1120) for Mobile Relays, Inc. for
the fiscal years ending 02/27/99 and 02/29/00


5. U.S. Income Tax Return for S Corporation (Form 1120S) for Mobile Relays, Inc.
for the calendar year ending 12/31/00


*** Confidential Treatment Requested
000141-00


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 3.3
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


LIABILITIES OF THE COMPANY

     1. Note payable dated December 21, 1998 in the original amount of $*** to
Texas State Bank; due in monthly installments of $*** including interest until
maturity on December 21, 2003; secured by equipment, accounts receivable and
personal guarantees of *** and ***.

     2. Note payable dated October 5, 2001 in the original amount of $*** to
Texas State Bank; due in monthly installments of $*** including interest until
maturity on October 5, 2006; secured by equipment, accounts receivable and
personal guarantees of *** and ***.

     3. Note payable dated May 30, 2001 in the amount of $*** to Texas State
Bank; interest is due monthly and principal is due May 30, 2002; note is a line
of credit, current balance is $***; secured by equipment, accounts receivable
and personal guarantees of *** and ***.

     4. Lease payable to CitiCapital (successor to Associates Commercial
Corporation) dated April 6, 1999; due in 60 monthly payments of $***; leased
equipment is part of a Trident Micro Systems NTS System known as “StarNet”
system.

     5. Lease payable to Spectra Precision (successor to Linc Capital) dated
December 29, 1999, due in 60 monthly payments of $***; leased equipment is part
of a Trident Micro Systems NTS System known as “StarNet” system.

     6. Land lease with Lazaro Rodriguez for Rio Grande City Tower; $*** due
monthly; expires October 9, 2011.

     7. Land lease with Brownsville Co-Op Gin for Los Fresnos Tower; $*** due
monthly; expires October 27, 2006.

     8. Land lease with Mark Perez for Olmito Tower; $*** due monthly; expires
August 12, 2012.

     9. Land lease with Vicente Robles for Brownsville Tower; $*** due monthly;
month-to-month lease.

     10. McAllen Tower Lease with American Towers; $*** current monthly payment
plus revenue sharing; lease due has scheduled annual increases; expires April 1,
2008.

     11. La Feria Tower Lease with American Towers; $*** current monthly payment
plus revenue sharing; lease has scheduled annual increases; expires April 4,
2008.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 3.6
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


LITIGATION

None

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 3.13
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


ENCUMBRANCES

     1. Security interest in all equipment reflected on Equipment Lease
Agreement dated December 29, 1999 between Mobile Relays, Inc. and Spectra
Precision (successor LINC Capital, Inc.). The leased equipment is part of
Trident Micro System’s NTS System known as “StarNet” system.

     2. Security interest in equipment and accounts receivable to secure note
payable dated December 21, 1998 to Texas State Bank in an original amount of ***
with a maturity date of December 21, 2003.

     3. Security interest in equipment, accounts receivable, bills of loading
and warehouse receipts to secure note payable dated October 5, 2001 to Texas
State Bank in an original amount of *** with a maturity date of October 5, 2006.

     4. Security interest in equipment and accounts to secure line of credit in
the amount of *** from Texas State Bank dated May 30, 2001 with a maturity date
of May 30, 2002.

     5. Security interest in all equipment reflected in that certain Security
Agreement dated April 6, 1999 between Mobile Relays, Inc. and Associates
Commercial Corporation (or CitiCapital as the successor thereto). The equipment
is part of a Trident Micro Systems NTS System known as “StarNet” System.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------



EXHIBIT A
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


SMR MANAGEMENT AND DECONSTRUCTION AGREEMENT

     THIS SMR MANAGEMENT AND DECONSTRUCTION AGREEMENT (this “Agreement”) is made
and entered into as of ___________, 2002 by and between Mobile Relays Partners,
Ltd., a Texas limited partnership (“Manager”), *** and ***, adult individuals
each of sound mind and each a resident of Hidalgo County, Texas (collectively,
the “Selling Parties”), Nextel Partners, Inc., a Delaware corporation (“Nextel
Partners”), and Mobile Relays, Inc., a Texas corporation (“Mobile Relays” and
together with Nextel Partners, “Licensee”) (all of the parties are collectively
referred to herein as the “Parties”).

     WHEREAS, pursuant to a Stock Purchase and Redemption Agreement dated
____________, 2002, by and among Nextel Partners, Mobile Relays and the Selling
Parties (the “SPRA”), and pursuant to an Asset Purchase Agreement dated
_______________, 2002 by and between Nextel Partners and Commercial Digital
Services Corp., Inc., a Texas corporation (the “APA”), Nextel Partners has
acquired of even date herewith direct and/or beneficial ownership of the Federal
Communications Commission licenses listed on Schedule A hereto (the “Licenses”),
authorizing operations on the *** discrete 800 MHz Specialized Mobile Radio
(SMR) channels listed on Schedule B hereto; and

     WHEREAS, prior to closing under the APA, the Selling Parties were operating
on the Channels one or more SMR systems (the “System”) providing communications
services to customers (the “Customers”); and

     WHEREAS, the Parties wish to provide for the continued operation of the
System by the Selling Parties, through Manager, on a temporary basis to
facilitate the clearing and transition of the Customers by Manager from the
Channels to alternative spectrum and an alternative system to be provided by the
Selling Parties (the “Customer Transition”) and the deconstruction by Manager of
the System and the Channels prior to incorporation of the Channels into Nextel
Partners’ digital SMR system

     NOW, THEREFORE, in consideration of the premises and covenants hereinafter
set forth, the parties agree as follows:

     1. Effective Date and Term. This Agreement shall take effect as of the date
first above written (the “Effective Date”). This Agreement shall have a term of
*** beginning with the first business day following the Effective Date (the
“Management Term”), or until Manager has completed the clearing of Customers
from all of the Channels, whichever is shorter. There shall be no extension of
the Management Term.

     2. System Management. Subject to the terms of this Agreement, Licensee
grants Manager the right to operate and manage the System to provide for-profit
mobile communications services to the public. From and after the Effective Date
of this Agreement to the end of the Management Term. Manager shall operate and
maintain all system equipment on Licensee’s behalf. Any ancillary network
equipment or replacement site equipment purchased by Manager shall remain the
property of Manager, and Manager shall be responsible for filing and payment of
all taxes related to such equipment. Notwithstanding the foregoing, Manager
shall grant to Licensee a lease over all equipment used in operation of the
System, which lease shall terminate with respect to each separate item of
equipment upon deconstruction from the System as provided for herein.

*** Confidential Treatment Requested

1


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     3. Customer Account Management. Manager shall be responsible for
administering and invoicing all accounts of Customers of the System, including
the exclusive right to collect and receive payments on Customer accounts.
Subject to FCC requirements, Manager may in its discretion temporarily or
permanently terminate service to any Customer. During the Management Term,
Manager shall maintain on behalf of Licensee all Customer lists and files
concerning customer contracts.

     4. Relocation of Customers and Deconstruction of the Channels. Manager
shall work diligently to clear existing Customers from the Channels and, upon
clearing of the respective Customers from each of the Channels, to deconstruct
such Channel. Manager shall complete the clearing of Customers from and
deconstruction of all of the Channels no later than the last date of the
Management Term. In carrying out this work, Manager shall follow the Channel
Clearing Schedule established in Schedule C hereto and shall meet the following
Channel Clearing Milestone dates in order that the specified Channels will be
available to Licensee for use under Nextel Partners’ digital system by the
respective dates: (i) First Milestone: *** calendar days from the first business
day following the Effective Date; (ii) Second Milestone: *** calendar days from
the first business day following the Effective Date; and (iii) Third Milestone:
the last day of the Management Term. Schedule C lists the specific Channels to
be cleared and deconstructed by Manager no later than each of the Milestone
Dates. Each separate Channel shall be automatically released from this Agreement
as it is cleared and deconstructed, and Manager shall provide to Licensee
written notification as it completes the clearing and deconstruction of each
separate channel, within three business days of the cessation of operations
thereon.

     5. FCC Compliance. The parties agree to comply with all applicable FCC
rules and regulations governing the Licenses or the System and specifically
agree as follows:


       (a) Manager shall not represent itself as the federal licensee of SMR
service offered on the System, and Licensee shall, in cooperation with Manager,
take all actions necessary to keep the Licenses in force and shall prepare and
submit to the FCC or any other relevant authority all reports, applications,
renewals, filings or other documents necessary to keep the Licenses in force and
in good standing.


       (b) Neither Manager nor Licensee shall represent itself as the legal
representative of the other before the FCC, but will cooperate with each other
with respect to FCC matters concerning the Licenses or the System.


*** Confidential Treatment Requested

2


--------------------------------------------------------------------------------


Exhibit 10.65(a)


       (c) Manager shall ensure that all applicable FCC regulations are met with
respect to operation of the System, and Licensee may conduct periodic site
audits of part or all of Manager’s operations of Licensee’s SMR frequencies to
ensure full compliance with FCC rules and regulations.


       (d) In addition to ensuring compliance with all applicable FCC rules and
regulations governing the SMR Licenses listed in Schedule A, Manager must obtain
prior written authorization from Licensee (Vice President level or above) prior
to moving any of the SMR frequencies from their existing authorized locations
under the Licenses listed in Schedule A, and Licensee shall submit all required
forms and applications to the FCC.


       (e) Manager shall certify, via written certifications to the Licensee, on
the first Business Day of each calendar quarter that all of Licensee’s SMR
frequencies included in the System are in compliance with FCC rules and
regulations.


       (f) Nothing in this Agreement is intended to diminish or restrict
Licensee’s obligations as an FCC licensee and both parties desire that this
Agreement be in compliance with the rules and regulations of the FCC. In the
event that the FCC determines that any provision of this Agreement violates any
FCC rule, policy or regulation, both parties will make good-faith efforts
immediately to correct the problem and bring this Agreement into compliance
consistent with the intent of this Agreement.


       (g) Licensee at all times retains ultimate supervisory control over the
operations of the System.


     6a. System Revenues and Expenses. During the Management Term, all expenses
for the operation of the System shall be paid or reimbursed by Manager,
including, telephone, customer billing and collections, site rental,
maintenance, utilities and other recurring and nonrecurring costs. Manager is
responsible for negotiating new leases with third party site owners. As
compensation for the management and deconstruction services provided pursuant to
this Agreement, Manager shall be entitled *** (the “Management Fee”). Manager is
solely responsible for payment of any applicable sales and use taxes, and any
other taxes, arising from operation of the System and sale of service to
customers loaded onto the System by Manager.

     6b. Management Payment. Manager shall pay Nextel Partners a fee of *** (the
“Management Payment”). The Management Payment accruing with respect to any
calendar month shall be due and payable upon the date of the next following
Channel Clearing Milestone Date, as specified above, after the close of such
calendar month. ***

*** Confidential Treatment Requested

3


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     7. Restrictive Covenants. During the Management Term, Licensee (i) shall
not permit any liens or encumbrances to attach to the Licenses or the System
without notifying the Manager; and (ii) shall promptly notify Manager of any
pending or threatened action by the FCC or any other governmental agency, court
or third party to suspend, revoke, terminate or challenge any of the Licenses or
to investigate the construction, operation or loading of the System.

     8. General Representations and Warranties. Licensee hereby represents and
warrants to Manager as follows: (i) this Agreement constitutes the valid and
binding obligation of Licensee entered into freely and in accordance with
Licensee’s business judgement as the result of arm’s-length bargaining and is
enforceable in accordance with its terms.

     Manager hereby represents and warrants to Licensee as follows: (i) this
Agreement constitutes the valid and binding obligation of Manager entered into
freely and in accordance with Manager’s business judgement as the result of
arm’s-length bargaining and enforceable in accordance with its terms; (ii)
Manager will take those actions necessary to fulfill the obligations set forth
in this Agreement; and (iii) Manager has the requisite capabilities and
financial resources to accomplish the obligations set forth in this Agreement.

     9. Termination. This Agreement shall automatically terminate on the *** day
from the next business day following the Effective Date, unless terminated
earlier as follows: (i) with respect to each License, the loss or expiration
without renewal of such License; or (ii) with respect to each separate Channel,
the clearing of Customers from and deconstruction of the Channel; or (iii) if
either party, after receiving from the other party (“Non-defaulting Party”)
written notice of its failure to perform any obligation hereunder, does not
forthwith take steps within thirty (30) days after the date of receipt of such
notice to in good faith correct any such violation, then the Non-defaulting
Party shall have the right, after expiration of such thirty-day period, to
cancel this Agreement by giving written termination notice to the other party
(“Defaulting Party”) setting forth the effective date of cancellation which
shall be not less than thirty (30) days after the date such termination notice
is delivered to the alleged Defaulting Party.

     10. Effect of Termination. Upon the termination of this Agreement each
party hereto shall pay all of its own fees and expenses related to this
Agreement and the transactions contemplated herein, and the parties shall have
no further liability hereunder upon such termination, except by reason of any
breach of this Agreement or of any representation, warranty or covenant
contained herein occurring prior to the date of such termination. Immediately
upon termination, Manager shall promptly deliver to Licensee all property
managed by the Manager including, but not limited to, customer lists, including
all unit programming information, System equipment originally provided by
Licensee, and accounts payable information. Any termination of this Agreement,
however effected, shall not release either Licensee or Manager from any
liability or other consequences arising from any breach or violation by any such
party of the terms of this Agreement prior to the effective time of such
termination and such other general or procedural provisions which may be
relevant to any attempt to enforce such obligations or duties, shall survive any
such termination of this Agreement until such obligations or duties shall have
been performed or discharged in full.

*** Confidential Treatment Requested

4


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given the same day if delivered personally or sent
by facsimile or the next business day if sent by express mail (overnight
delivery), or five (5) business days if sent by registered or certified mail,
return receipt requested, postage prepaid, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice provided that notice of change of address shall be effective only upon
receipt thereof).


(a) If to Manager, to:


(b) If to Licensee, to:


  Nextel Partners, Inc.
10120 West 76th Street
Eden Prairie, MN 55344
Attn: David M. Thaler
Phone: (952) 238-2500
Fax: (952) 238-2509


  With a copy to:


  Catalano & Plache, PLLC
3221 M Street, NW
Washington, DC 20007
Attn: Matthew J. Plache
Phone: (202) 338-3200
Fax: (202) 338-1700


(c) If to the Selling Parties, to


  ***
***
c/o Mobile Relays, Inc.
Post Office Box 1808
McAllen, Texas 78505-1808


  With a copy to:


  Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street
Suite 1400
Houston, Texas 77002
Attn: Lawrence M. Bass
Telephone: 713-658-1818
Facsimile: 713-658-2553


*** Confidential Treatment Requested

5


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     12. Waivers; Amendment. Except as otherwise expressly provided herein, no
action taken pursuant to this Agreement shall be deemed to constitute a waiver
by the party taking such action of compliance with any representation, warranty,
covenant or agreement made by the parties hereto. No delay or omission to
exercise any right, power or remedy accruing to any party hereunder shall be
construed to be a waiver of any such breach or default, or any acquiescence
therein, or a waiver of any similar breach or default. This Agreement may not be
amended, modified or changed except in writing signed by all parties hereto.

     13. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective heirs,
representatives, successors and permissible assigns. Manager may not assign its
rights or delegate its duties hereunder without the prior written consent of the
Licensee. Licensee may, upon written notice to Manager, assign the frequencies
listed in Schedule B and the obligations hereunder to an affiliated entity
pursuant to the rules and regulations of the FCC. Any such written notice from
Licensee to Manager pursuant to the preceding sentence shall also include the
name, physical address, mailing address, telephone number and facsimile number
of the affiliated entity along with the name or names of the relevant contact
person or persons.

     14. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the Texas. In the event that any
provision herein is held to be invalid, void or illegal by any court of
competent jurisdiction, the remaining provisions of this Agreement shall remain
in full force and effect and this Agreement shall be construed reasonably to
preserve the original intent of the parties hereto insofar as practical.

     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     16. Interpretation. This Agreement has been prepared and negotiations in
connection herewith have been carried on by the joint efforts of the parties
hereto. This Agreement is to be construed fairly and simply and not strictly for
or against either of the parties hereto. The Section headings contained herein
are for convenience of reference only, are not part of this Agreement, and shall
not affect the meaning or interpretation of any provision hereof.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

MANAGER:

By:
——————————————
      Name:
      Title:

*** Confidential Treatment Requested

6


--------------------------------------------------------------------------------


Exhibit 10.65(a)

SELLING PARTIES:


——————————————
***


——————————————
***


LICENSEE:

Nextel Partners, Inc.

By:
——————————————
      Name: David Thaler
      Title: VP Business Operations


Mobile Relays, Inc.
By:
——————————————
      Name:
      Title:

*** Confidential Treatment Requested

7


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE A


LICENSES

Mobile Relays, Inc.: WNCE212, WPBE385, WNCE208, WPEU453, WPIX668, WNHK784,
WPCE860, KNHJ362, KNDB895, WNPQ826, WPES525, WPEU433, WPEU437, WPEU441, WPEU445,
WPEU449

Commercial Digital Services Corporation, Inc.: WNIC882

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE B


CHANNELS

Mobile Relays, Inc.: WNCE212, WPBE385, WNCE208, WPEU453, WPIX668, KNHK784,
WPCE860, KNHJ362, KNDB895, WNPQ826, WPES525, WPEU433, WPEU437, WPEU441, WPEU445,
WPEU449

Commercial Digital Services Corporation, Inc.: WNIC882

Copies of Licenses showing channels attached.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE C


CHANNEL CLEARING SCHEDULE


A. First Milestone Date: By the end of the *** day from the next business day
following the Effective Date, the following *** Mobile Relays channels covered
by this Agreement shall be cleared:***


B. Second Milestone Date: By the end of the *** day from the next business day
following the Effective Date, the following *** channels shall be cleared:***


C. Third Milestone Date: At the end of the *** day from the next business day
following the Effective Date, the following *** Mobile Relays channels and the
*** Commercial Digital channels shall be cleared:


  Mobile Relays Channels: ***


  Commercial Digital Channels: ***


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


EXHIBIT B
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


ESCROW AGREEMENT

     THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of
____________________, 2002 by and among NEXTEL PARTNERS, INC. (the “Purchaser”),
*** and *** (the “Sellers”), MOBILE RELAYS, INC., a Texas corporation (the
“Company”), and TEXAS STATE BANK (the “Escrow Agent”). Capitalized terms not
defined herein shall be given the meanings ascribed to them in that certain
Stock Purchase and Redemption Agreement entered into effective
____________________, 2002 among the Purchaser, the Sellers and the Company (the
“Stock Purchase and Redemption Agreement”).


WITNESSETH:

     WHEREAS, the Stock Purchase and Redemption Agreement contemplates a
transaction in which the Purchaser will purchase from the Sellers, and the
Sellers will sell to the Purchaser, ninety-five percent (95%) of all of the
outstanding shares of the capital stock of the Company in return for cash; and

     WHEREAS, the Purchaser and the Sellers desire to escrow for the benefit of
the Sellers the sum of *** of the cash comprising of the Purchase Price and the
Purchaser shall not thereafter have any claim thereto; and

     WHEREAS, the Purchaser and the Sellers have requested the Escrow Agent to
act in the capacity of escrow agent under this Agreement, and the Escrow Agent,
subject to the terms and conditions hereof, has agreed so to do.

     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:


AGREEMENTS:

     1. Appointment of Escrow Agent. The Purchaser and the Sellers hereby
appoint Texas State Bank in McAllen, Texas, to serve as escrow agent under this
Agreement, and Texas State Bank hereby accepts such appointment to serve as
Escrow Agent.

     2. Establishment of Escrow Account. Contemporaneously with the execution of
this Agreement, the parties shall establish an interest-bearing escrow account
with the Escrow Agent, which escrow account shall be styled “Mobile Relays, Inc.
Escrow Account”(the “Escrow Account”).

     3. Payment into Escrow. Upon execution of this Agreement, the Purchaser has
delivered to the Escrow Agent the sum of *** (the “Deposit”), which represents a
portion of the cash comprising the Purchase Price (as defined in the Stock
Purchase and Redemption Agreement). The Escrow Agent acknowledges receipt
thereof.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     4. Beginning and Termination of Escrow. The escrow period shall begin with
the delivery of the Deposit by the Purchaser and shall terminate upon the
earlier to occur of the following: (i) delivery of joint written instructions
from the Purchaser and the Sellers directing the Escrow Agent to release all of
the Escrow Funds then held by the Escrow Agent in accordance with such joint
written instructions; (ii) within ten (10) business days from the date which is
*** calendar days from the next business day following the date hereof unless
the Escrow Agent shall receive written notice from the Purchaser of the
Purchaser’s objection to the termination of such escrow period on such date
prior thereto; or (iii) the expiration of *** calendar days from the date
hereof.

     5. Disbursement of the Escrow Account. The Escrow Agent agrees to disburse
the funds held by the Escrow Agent in the Escrow Account to the Sellers in equal
shares as follows:


       a. on the dates and in the amounts indicated on Schedule 1 attached
hereto unless the Escrow Agent shall receive written notice from the Purchaser
of the Purchaser’s objection prior to such scheduled release, after which such
proposed scheduled release shall only be made in accordance with the joint
written instructions of the Purchaser and the Sellers, substantially in the form
of Exhibit “A” attached hereto;


       b. *** of the unreleased Escrow Funds existing on *** shall in all events
be released by the Escrow Agent to Sellers no later than ***; and


       c. all of the remaining unreleased Escrow Funds, if any, shall in all
events be released to the Sellers no later than *** calendar days from the date
hereof.


     6. Interest-Bearing Account. The Escrow Agent agrees to invest the Deposit
funds together with all interest earned on the Deposit funds for the benefit of
***, and the Escrow Agent is hereby instructed to invest such funds only in one
or more of the following investments as directed by ***:


       a. direct obligations of, or obligations which are guaranteed by, the
United States of America;


       b. shares or interests in money market funds, pooled funds or mutual
investment funds the assets of which consist entirely of cash or securities
described in (a) above; or


       c. certificates of deposit or interest-bearing time deposits, insured by
the Federal Deposit Insurance Corporation; provided, however, that such deposits
or other similar banking arrangements in excess of any deposit insurance shall
be continuously secured as to both principal and interest by securities
described in (a) above.


     7. Scope of Undertaking. The Escrow Agent’s duties and responsibilities in
connection with this Agreement shall be purely ministerial and shall be limited
to those expressly set forth in this Agreement. The Escrow Agent is not a
principal, participant or beneficiary in any transaction underlying this
Agreement and shall have no duty to inquire beyond the terms and provisions
hereof. The Escrow Agent shall have no responsibility or obligation of any kind
in connection with this Agreement and shall not be required to take any action
with respect to any matters that might arise in connection therewith, other than
to receive, deposit, hold and disburse the funds as provided in Section 5
hereof. Without limiting the generality of the foregoing, it is hereby expressly
agreed and stipulated by the parties hereto that the Escrow Agent shall not be
required to exercise any discretion hereunder and shall make no factual
determinations. The Escrow Agent shall not be liable for any error in judgment,
any act or omission, any mistake of law or fact, or for anything it may do or
refrain from doing in connection herewith, except for its own willful misconduct
or gross negligence. It is the intention of the parties hereto that the Escrow
Agent shall never be required to use, advance or risk its own funds or otherwise
incur financial liability in the performance of any of its duties or the
exercise of any of its rights and powers hereunder.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     8. Reliance; Liability. The Escrow Agent may rely on, and shall not be
liable for acting or refraining from acting in accordance with, any written
notice, consent, certificate, receipt, direction, authorization, instruction or
request or other paper furnished to it hereunder or pursuant hereto, and
believed by it to have been signed or presented by the proper party or parties.
The Escrow Agent shall be responsible for holding and disbursing the funds in
the Escrow Account pursuant to this Agreement; provided, however, that in no
event shall the Escrow Agent be liable for any lost profits, lost savings or
other special, exemplary, consequential or incidental damages in excess of the
Escrow Agent’s fee hereunder. The Escrow Agent is not responsible or liable in
any manner whatsoever for the sufficiency, correctness, genuineness or validity
of the subject matter of this Agreement or any part hereof or for the
transaction or transactions requiring or underlying the execution of this
Agreement, the form or execution hereof or for the identity or authority of any
person executing this Agreement or any part hereof.

     9. Right of Interpleader. Should any controversy arise involving the
parties hereto or any of them or any other person, firm or entity with respect
to this Agreement or the Stock Purchase and Redemption Agreement, or should a
substitute escrow agent fail to be designated as provided in Section 14 hereof,
or if the Escrow Agent should be in doubt as to what action to take, the Escrow
Agent shall have the right, but not the obligation, either to (a) withhold
delivery of the cash, or the taking of any other action hereunder until the
controversy is resolved, or its doubt is resolved, in any event to the
satisfaction of the Escrow Agent, and the Escrow Agent shall not in any event be
or become liable for its refusal or failure to act during such period and/or
(b) institute a petition for interpleader in any court of competent jurisdiction
to determine the rights of the parties hereto. In the event the Escrow Agent is
a party to any dispute, the Escrow Agent shall have the additional right to
refer such controversy to binding arbitration by giving written notice to the
Purchaser and the Sellers (the “Arbitration Notice”) that the issue shall be
determined by binding arbitration pursuant to the rules and procedures of the
American Arbitration Association, which rules and procedures are hereby
incorporated by reference for this purpose. Should a petition for interpleader
be instituted, or should the Escrow Agent be threatened with litigation or
become involved in litigation or binding arbitration in any manner whatsoever in
connection with this Agreement or the Deposit, the Purchaser and the Sellers
each hereby agree to reimburse the Escrow Agent for its attorneys’ fees and any
and all other expenses, losses, costs and damages incurred by the Escrow Agent
in connection with or resulting from such threatened or actual litigation or
arbitration prior to any disbursement hereunder.

     10. Indemnification. The Purchaser and the Sellers each hereby agree to
indemnify the Escrow Agent, its officers, directors, employees and agents (each
herein called an “Indemnified Party”) against, and hold each Indemnified Party
harmless from, any and all expenses, including, without limitation, attorneys’
fees and court costs, losses, costs, damages and claims, including, but not
limited to, costs of investigation, litigation and arbitration, and tax
liability suffered or incurred by any Indemnified Party in connection with or
arising from or out of this Agreement, except such acts or omissions as may
result from the willful misconduct or gross negligence of such Indemnified
Party.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     11. Compensation and Reimbursement of Expenses. The Purchaser and the
Sellers hereby agree to pay the Escrow Agent for its services hereunder, its
reasonable fees, and to pay all expenses incurred by the Escrow Agent in
connection with the performance of its duties and enforcement of its rights
hereunder and otherwise in connection with the administration and enforcement of
this Agreement, including, without limitation, brokerage costs and related
expenses incurred by the Escrow Agent. In the event the Purchaser and the
Sellers for any reason fail to pay any such fees and expenses as and when the
same are due, and the Sellers are otherwise entitled to receive the disbursement
of the funds in the Escrow Account, such unpaid fees and expenses shall be
charged to and set-off and paid from the funds in the Escrow Account held by the
Escrow Agent without any further notice. The Purchaser and the Sellers hereby
agree to share equally the fees and expenses of the Escrow Agent hereunder.

     12. Notices. Any notice or other communication required or permitted to be
given under this Agreement by any party hereto to any other party hereto shall
be considered as properly given if in writing and (a) delivered against receipt
therefor, (b) mailed by registered or certified mail, return receipt requested,
and postage prepaid or (c) sent by telefax machine, in each case to the address
or telefax number, as the case may be, set forth below:


If to the Escrow Agent: Texas State Bank
Post Office Box 4797
McAllen, Texas 78502-4797
Attention: Carroll W. Sturgis, Jr.


If to the Sellers: ***
***
c/o Mobile Relays, Inc.
Post Office Box 1808
McAllen, Texas 78505-1808


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


With a copy to: Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street
Suite 1400
Houston, Texas 77002
Attention: Lawrence M. Bass
Telephone: 713-658-1818
Facsimile: 713-658-2553


If to the Purchaser: Nextel Partners, Inc.
10120 West 76th Street
Eden Prairie, Minnesota 55344
Attention: David M. Thaler
Telephone: 952-238-2500
Facsimile: 952-238-2509


With a copy to: Catalano & Plache, PLLC
3221 M Street, NW
Washington, DC 20007
Attention: Matthew Plache
Telephone: 202-338-3200
Facsimile: 202-338-1700


Delivery of any communication given in accordance herewith shall be effective
only upon actual receipt thereof by the party or parties to whom such
communication is directed. Any party to this Agreement may change the address to
which communications hereunder are to be directed by giving written notice to
the other party or parties hereto in the manner provided in this section.

     13. Choice of Laws; Cumulative Rights. This Agreement shall be construed
under, and governed by, the laws of the State of Texas. All of the Escrow
Agent’s rights hereunder are cumulative of any other rights it may have at law,
in equity or otherwise. The parties hereto agree that the forum for resolution
of any dispute arising under this Agreement shall be in the State of Texas, and
each of the other parties hereby consents, and submits itself, to the
jurisdiction of any state or federal court sitting in the State of Texas.

     14. Resignation. The Escrow Agent may resign hereunder upon twenty (20)
days’ prior notice to the Sellers. Upon the effective date of such resignation,
the Escrow Agent shall deliver the cash to any substitute escrow agent
designated by the Purchaser and the Sellers in writing. If the Purchaser and the
Sellers fail to designate a substitute escrow agent within twenty (20) days
after the giving of such notice, the Escrow Agent may institute a petition for
interpleader. The Escrow Agent’s sole responsibility after such 20-day notice
period expires shall be to hold the cash and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction, at which time of
delivery the Escrow Agent’s obligations hereunder shall cease and terminate.

     15. Assignment. This Agreement shall not be assigned by the Purchaser, the
Sellers or the Escrow Agent without the prior written consent of the other
parties (such assigns to which such other parties consent, if any, being
hereinafter referred to collectively as “Permitted Assigns”); the Sellers and
the Escrow Agent hereby grant their consent permitting the Purchaser to assign
this Agreement to an affiliated entity upon written notice from the Purchaser to
the Sellers and the Escrow Agent. Any written notice from the Purchaser pursuant
to the preceding sentence shall also include the name, physical address, mailing
address, telephone number and facsimile number of the affiliated entity along
with the name or names of the relevant contact person or persons.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     16. Severability. If one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect under
applicable law, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

     17. Termination. This Agreement shall terminate pursuant to the provisions
in Section 4 of this Agreement; provided, however, that in the event all fees,
expenses, costs or other amounts required to be paid to the Escrow Agent
hereunder are not fully and finally paid prior to termination, the provisions of
Section 11 hereof shall survive the termination hereof; and provided further,
that the provisions of Sections 9 and 10 hereof shall, in any event, survive the
termination hereof.

     18. General. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement and any affidavit, certificate,
instrument, agreement or other document required to be provided hereunder may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute but one and the same
instrument. Unless the context shall otherwise require, the singular shall
include the plural and vice-versa, and each pronoun in any gender shall include
all other genders. The terms and provisions of this Agreement constitute the
entire agreement between the parties hereto in respect of the subject matter
hereof, and none of the Purchaser, the Sellers and the Escrow Agent has relied
on any representations or agreements of the other, except as specifically set
forth in this Agreement. This Agreement or any provision hereof may be amended,
modified, waived or terminated only by written instrument duly signed by the
Purchaser, the Sellers and the Escrow Agent. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
devisees, executors, administrators, personal representatives, successors,
trustees, receivers and Permitted Assigns. This Agreement is for the sole and
exclusive benefit of the Purchaser, the Sellers and the Escrow Agent, and
nothing in this Agreement, express or implied, is intended to confer or shall be
construed as conferring upon any other person any rights, remedies or any other
type or types of benefits.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.


PURCHASER:

NEXTEL PARTNERS, INC.

By:
——————————————
      David M. Thaler
      Vice President of Business Operations


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SELLERS:


——————————————
***

——————————————
***



ESCROW AGENT:

TEXAS STATE BANK

By:
——————————————
      Carroll W. Sturgis, Jr.
      Executive Vice President and Senior Trust Officer


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


EXHIBIT “A”


INSTRUCTIONS TO DISBURSE ESCROW FUNDS

Dear Escrow Agent:

     Pursuant to Section 5(a) of the Escrow Agreement dated
____________________, 2002, among Nextel Partners, Inc., the undersigned holders
of all of the outstanding capital stock of Mobile Relays, Inc. and you (the
“Escrow Agreement”), the undersigned hereby instruct you to disburse the sum of
__________________________________________ Dollars ($___________) from the funds
in the Escrow Account (as that term is defined in the Escrow Agreement),
including any accrued interest, to the Sellers in equal shares.

     DATED: _________________, 2002


PURCHASER:

NEXTEL PARTNERS, INC.

By:
——————————————
      David M. Thaler
      Vice President of Business Operations



SELLERS:


——————————————
***

——————————————
***


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


SCHEDULE 1
TO
ESCROW AGREEMENT


Date of Release

--------------------------------------------------------------------------------

Amount to be
Released to Seller

--------------------------------------------------------------------------------

  ____________________, 2002, which is the date the parties agree is ***
business days from the next business day following the date that is *** calendar
days from the next business day following the Closing under the Stock Purchase
and Redemption Agreement and the date hereof   $*** (1)   ____________________,
2003, which is the date the parties agree is *** business days from the next
business day following the date that is *** calendar days from the next business
day following the Closing under the Stock Purchase and Redemption Agreement and
the date hereof   *** (2)   ____________________, 2003, which is the date the
parties agree is *** business days from the next business day following the date
that is *** calendar days from the next business day following the Closing under
the Stock Purchase and Redemption Agreement and the date hereof   ***

--------------------------------------------------------------------------------

(3)   TOTAL   $***

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


(1) ***

(2) ***

(3) ***


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


EXHIBIT C
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


STOCK POWER AND ASSIGNMENT

     FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto _________________________ _____ shares of the common stock of
Mobile Relays, Inc. (the “Corporation”) par value $10.00 per share, standing in
his/her name on the books of the Corporation represented by Certificate
No. _____ herewith, and does hereby irrevocably constitute and appoint
_________________________ attorney to transfer the said stock on the books of
the Corporation with full power of substitution in the premises.

     DATED: ____________________, 2002


——————————————



*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


EXHIBIT D
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


BILL OF SALE AND
ASSIGNMENT AND ASSUMPTION AGREEMENT

     THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Assignment”) is made and entered into as of the date set forth below by and
between *** and ***, each a resident of Hidalgo County, Texas (collectively, the
“Buyers”), and MOBILE RELAYS, INC., a Texas corporation with its principal place
of business in McAllen, Texas (the “Company”).

     For good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree, intending to be legally
bound, as follows:

     1. Conveyance of Assets. Subject to Sections 3 and 4 hereof, the Company
grants, bargains, sells, conveys and assigns to the Buyers all of its rights,
title and interest in, to and under all the assets of the Company existing
immediately prior to the purchase by Nextel Partners, Inc. from the Buyers
certain shares of the Company’s stock, which are referred to as the Purchase
Shares under the terms of that certain Stock Purchase and Redemption Agreement
between Nextel Partners, Inc., the Buyers and the Company dated
____________________, 2002 (the “Stock Purchase”) excluding, and with the
exception of those assets set forth at Schedule 1 attached hereto (such excluded
assets hereinafter referred to as the “Excluded Assets,”and such conveyed assets
hereinafter referred to as the “Conveyed Assets”).

     2. Assumption. Subject to Section 3 hereof, the Company assigns to Buyers,
and Buyers assume and agree to satisfy and discharge, the liabilities and
obligations arising under or related to the Conveyed Assets, including, but not
limited to, (i) all of the Company’s contracts (entered into by the Company
prior to the Stock Purchase) for the purchase or delivery of goods and things or
services, (ii) all leases of real property and personal property entered into by
the Company prior to the Stock Purchase, and (iii) all obligations and
commitments of the Company (entered into by the Company prior to the Stock
Purchase) to pay money to third parties under any legal instrument. The Buyers
shall not assume any tax liability of the Company resulting from the Company’s
conveyance of the Conveyed Assets to the Buyers.

     3. Requisite Consents. Notwithstanding Sections 1 and 2 hereof, as to any
Conveyed Asset which cannot be effectively or validly sold, transferred,
assigned or conveyed without the consent of a third party, which consent has not
been obtained, this Assignment shall be of no force or effect until such
requisite consent is obtained, whereupon this Assignment shall become of full
force and effect with respect thereto. With respect to those Conveyed Assets
that are not conveyed hereunder because of the failure to obtain the consent of
a third party, Buyers agrees to reimburse and fully indemnify the Company for
the aggregate net costs incurred by the Company with respect to its retention of
title to or control over those Conveyed Assets not immediately conveyed to
Buyers as of the date hereof.

*** Confidential Treatment Requested

1.


--------------------------------------------------------------------------------


Exhibit 10.65(a)

     4. Quitclaim Transfer to Buyers. THE COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES AS TO ITS RIGHTS, TITLE AND INTEREST IN, TO AND UNDER THE CONVEYED
ASSETS OTHER THAN THE REPRESENTATION THAT IT HAS TAKEN NO ACTION TO DIMINISH,
RESTRICT OR BURDEN THE COMPANY’S RIGHTS, TITLE AND INTEREST IN THE CONVEYED
ASSETS SINCE THE CLOSING OF THE STOCK PURCHASE. THE COMPANY EXPRESSLY MAKES NO
WARRANTIES OR REPRESENTATIONS AS TO THE ASSIGNABILITY OR TRANSFERABILITY OF ITS
RIGHTS, TITLE AND INTEREST IN, TO AND UNDER THE CONVEYED ASSETS OR ANY OF THEM.
SCHEDULE 2, ATTACHED HERETO, IS A LIST OF CONVEYED ASSETS PREPARED PRIOR TO THE
STOCK PURCHASE CLOSING FOR INFORMATIONAL PURPOSES. THE COMPANY MAKES NO
REPRESENTATIONS OR WARRANTIES TO THE BUYERS AS TO THE ACCURACY OR COMPLETENESS
OF SCHEDULE 2.

     5. Further Assurances. The Company hereby covenants that it will, whenever
and as often as required so to do by Buyers, take such actions and execute,
acknowledge and deliver any and all such other and further deeds, assignments,
conveyances, confirmations, powers of attorney and other instruments and
consents as Buyers may reasonably require in order to complete, insure and
perfect the transfer, conveyance and assignment to Buyers of all the Conveyed
Assets subject to the assumed liabilities. The Company further covenants that it
will promptly notify the Buyers of all legal process, written notices and
written requests directed to the Company involving any obligations of the
Company assumed by the Buyers under this Assignment.

     6. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to its
principles of conflicts of law.

     7. Successors and Assigns. The provisions of this Assignment shall inure to
the benefit of, and be binding on, the successors and assigns of the parties.
The Buyers shall not assign this Agreement without first obtaining the prior
written consent of the Company.

     EFFECTIVE this ____ day of ________________, 2002.

     IN WITNESS WHEREOF, the Company and Buyers have caused this Bill of Sale
and Assignment and Assumption Agreement to be executed by their respective duly
authorized officers.


——————————————
***


——————————————
***


*** Confidential Treatment Requested

2.


--------------------------------------------------------------------------------


Exhibit 10.65(a)


MOBILE RELAYS, INC.

By:
——————————————
      Name:
——————————————
      Title:
——————————————



*** Confidential Treatment Requested

3.


--------------------------------------------------------------------------------


Exhibit 10.65(a)

SCHEDULE 1


LICENSES (ASSETS EXCLUDED FROM THE CONVEYED ASSETS)

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)

SCHEDULE 2


CONVEYED ASSETS

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65(a)


EXHIBIT E
TO
STOCK PURCHASE AND REDEMPTION AGREEMENT


SPOUSAL CONSENT

     The undersigned, being the spouse of ***, a shareholder in Mobile Relays,
Inc., a Texas corporation, does hereby execute this consent solely for the
purpose of evidencing her consent and agreement to those provisions of that
certain Stock Purchase and Redemption Agreement entered into effective
____________________, 2002 by and between Nextel Partners, Inc., as Purchaser,
*** and ***, as Sellers, and Mobile Relays, Inc. concerning the disposition of
her community property interest in the shares of Mobile Relays, Inc. and the
completion of the transactions contemplated thereby subject to the Purchaser’s
satisfaction of the terms and conditions therein and its binding effect on her
community property interest in the shares of Mobile Relays, Inc.

     EXECUTED this _____ day of _______________, 2002.


——————————————
***


*** Confidential Treatment Requested